Citation Nr: 0639166	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
residuals of a left (minor extremity) distal ulnar fracture.

2. Entitlement to a temporary total disability rating based 
on convalescence for surgery for left carpal tunnel syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1973 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2005, the veteran appeared at a hearing before 
the undersigned then Acting Veterans Law Judge.  A transcript 
of the hearing is in the record.

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

After the veteran's file was transferred to the Board, the 
veteran timely submitted additional evidence on the claim for 
increase for the left wrist.  The evidence shows a material 
change in the disability as the veteran had surgery for the 
inability to supinate the wrist.  As there is no 
post-surgical evidence, a reexamination is necessary to 
verify the current severity of the disability.  38 C.F.R. 
§ 3.327 

Also, in a September 2005 rating decision, the RO denied a 
temporary total rating, following surgery for left carpal 
tunnel syndrome.  The veteran submitted a timely notice of 
disagreement in September 2005.  As a statement of the case 
has not yet been issued, the claim must be remanded.  
Manlincon v. West, 12 Vet. App. 238 (1999).



For the above reasons, the case is REMANDED for the following 
action:

1. Schedule the veteran for a VA 
examination to determine the current level 
of severity of the left wrist to include 
orthopedic and neurological 
manifestations.  The claims folder must be 
made available to the examiner for review.  
The examiner is asked to describe any 
nonunion or malunion of the ulna, any 
limitation of pronation, supination, 
dorsiflexion, or palmar flexion in 
degrees, considering functional loss due 
to pain or painful movement, and any 
neurological deficit. 

2. Furnish the veteran a statement of the 
case on the claim for a temporary total 
rating based on convalescence following 
surgery for left carpal tunnel syndrome, 
including whether or not the left carpal 
tunnel syndrome is secondary to the 
service-connected residuals of a left 
wrist fracture or a separate disability 
and, if a separate disability, whether the 
left carpal syndrome is a 
service-connected disability.  Thereafter, 
if an appeal has been perfected, the claim 
should be returned to the Board. 

3. After the above development of the 
claim for increase for the left wrist.  
Adjudicate the claim, considering 
Diagnostic Codes 5211, 5213, 5214, and 
5215, and the appropriate Diagnostic Code 
for any neurological deficit. If the claim 
is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).









 Department of Veterans Affairs


